Voto Disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 30 de diciembre de 1977
Central Plaza Corporation y Supermercados Amigo, Inc., explotan negocios lucrativos, la primera como dueña y arren-dadora de varios locales en un centro comercial y la segunda como arrendataria de uno de los locales, en que se dedica al comercio. El público en general está permanentemente invi-tado a patrocinar los negocios en los locales de Central Plaza y en particular el Supermercado Amigo. El área de esta-cionamiento de vehículos es parte del centro comercial.
En Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963), este Tribunal, ante una situación de hechos casi idéntica a la ahora ante nos, revocó una sentencia que desestimó una de-manda por daños y perjuicios. Se amparó en el principio de que quien mantiene un establecimiento abierto al público con el objeto de realizar transacciones comerciales para su propio beneficio tiene a su vez el deber de mantenerlo en condiciones de seguridad tales que quienes son invitados a patrocinarlo *662no sufran daños. Se citaron una serie de casos que sostienen esa doctrina, a saber, Weber v. Mejías, 85 D.P.R. 76 (1962), Santaella Negrón v. Licarí, 83 D.P.R. 887 (1961), Goose v. Hilton Hotels, 79 D.P.R. 523 (1956), Gutiérrez v. Bahr, 78 D.P.R. 473 (1955).
En Aponte Betancourt la señora demandante, como en el caso ante nos, resbaló en una cáscara de fruta (de guineo en Aponte, aquí de mango) y se cayó, sufriendo daños. No pudo demostrar el tiempo que hacía que la cáscara estaba en el piso. Resolvió este Tribunal que tal circunstancia no es exi-mente de responsabilidad. Obviamente, el demandado, dueño del colmado estaba en mejor posición que la demandante para establecer que fue diligente en el mantenimiento, limpieza y conservación del negocio a los fines de garantizar la seguri-dad de sus patrocinadores. Requerir de una persona que su-fre una caída al resbalar en una cáscara de fruta que pruebe cuanto tiempo hacía que existía tal condición en el piso equi-valdría prácticamente a negar toda oportunidad de recobrar por sus daños a quien sufra accidentes de esa naturaleza.
La sentencia que hoy emite este Tribunal pretende distin-guir a Aponte Betancourt a base de que allí la caída ocurrió dentro del edificio del establecimiento comercial mientras que aquí ocurrió en el área de estacionamiento. No estoy de acuerdo con que tal distinción se justifique. Por no ser el área de estacionamiento una vía pública y sí parte integrante del complejo comercial que las corporaciones demandadas explotan para su propio beneficio pecuniario tienen igual responsabilidad de mantener la seguridad de dicha área como la tienen dentro de sus establecimientos. Su responsabilidad no es de puertas adentro.
Modificaría la sentencia recurrida al único fin de fijar parte de la responsabilidad por la caída a la demandante re-currida y así modificada la confirmaría.